Citation Nr: 0938429	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  99-18 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating for 
intervertebral disc syndrome (IDS), also claimed as lumbar 
strain, in excess of 20 percent prior to December 21, 2005.  

2.  Entitlement to a disability evaluation for IDS, also 
claimed as lumbar strain, in excess of 40 percent from 
December 21, 2005.  

3.  Entitlement to an increased evaluation for service-
connected migraine headaches, on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1977 to December 
1980 and from January 1982 to February 1999.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection and 
assigned an initial 20 percent rating for a low back 
condition and denied service connection for migraine 
headaches.  Service connection for migraines was awarded in 
October 2002, and a noncompensable rating was assigned.  In 
May 2008, the Board increased the disability rating for 
migraines to 30 percent from August 14, 2006, and to 50 
percent from August 14, 2007.  In February 2006, the 
Veteran's back disability was increased to 40 percent, 
effective December 21, 2005.  

In August 2006, the Veteran reported that he missed up to two 
days per week from work because of his headaches, and during 
the July 2007 VA exam, he stated that he was on a three-month 
leave of absence because of his headache disability.  His 
statement raises the issue of entitlement to a total 
disability evaluation due to individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  The Board refers this matter to the RO for 
appropriate action.  

The Veteran presented testimony in a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ) in June 2000.  
A transcript of that hearing is associated with the claims 
file.  

This case was previously before the Board in May 2008, and 
was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the delay, this appeal is not 
ready for review.  In the May 2008 remand, the Board 
requested that the AMC/RO ask the Veteran to identify all 
health care providers who treated him for his service-
connected back disability and then obtain any records.  In 
November 2008, the Veteran submitted a completed 
authorization and consent form pertaining to treatment 
received from a Pain Management Specialist; however, it does 
not appear that an attempt was made to obtain any related 
records.  Further, a July 2009 supplemental statement of the 
case makes no reference to the Veteran's submission.  On 
remand, those records must be obtained.  38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2008).  

The Board further notes that the Veteran was scheduled for a 
VA examination in April 2009 in connection with this appeal; 
however, he failed to report to that examination.  Since the 
case is being remanded again to obtain the treatment records 
identified by the Veteran, the Board will order another 
examination.  The Veteran is reminded, however, that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated on the evidence of record.  See 38 C.F.R. § 
3.655(b).  While VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim; the Veteran must also assist in the development of 
his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In the May 2008 Board remand, the issue of entitlement to 
extra-schedular compensation for the Veteran's service-
connected migraine headaches was referred to the Director of 
the Compensation and Pension Service in accordance with 38 
C.F.R. § 3.321(b)(1).  In a September 2008 memorandum to the 
Director, the AMC formally submitted the issue for extra-
schedular consideration.  

In an April 2009 determination, the Director addressed 
entitlement under the criteria of 38 C.F.R. § 4.16(b), which 
pertains to a total disability rating based on 
unemployability (TDIU).  It is clear that the Director 
applied the incorrect standard in determining whether an 
extra-schedular evaluation was warranted.  The Board notes 
that the claimant need not demonstrate that his or her 
service connected disability causes interference with 
"obtaining or retaining" employment, as such a test would 
"exact[] a higher standard than is required for a finding of 
'marked interference with employment' under § 3.321(b)(1)."  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Instead, VA has 
contemplated and set such a higher standard in other 
regulations, namely 38 C.F.R. §§ 4.15 and 4.16, which govern 
total disability based on unemployability (TDIU).  Id. 
(noting that "difficulty in obtaining or retaining 
employment is an element considered for establishing a rating 
of total disability based on individual unemployability 
(TDIU)").  To require the same showing to establish one 
factor for review in determining entitlement to extra-
schedular consideration would create an impermissible overlap 
between these two concepts and implies that they are sui 
generis in name only.  Id.  That is, "[c]onsistent with VA 
regulations and Court precedent, extraschedular consideration 
may be warranted for disabilities that present a loss of 
earning capacity that is less severe than one where the 
veteran is totally unemployable."  Id.  

As shown above, the Director addressed a denial of an extra-
schedular evaluation for TDIU which is not the issue on 
appeal.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  On remand, the issue of entitlement to extra-
schedular compensation for the Veteran's service-connected 
migraine headaches is again referred to the Director of the 
Compensation and Pension Service in accordance with 38 C.F.R. 
§ 3.321(b)(1).  

The Board has referred the potential TDIU claim to the agency 
of original jurisdiction to contemplate the Veteran's 
disability based on his particular circumstance.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  However, the question 
remains whether he is entitled to an extra-schedular rating 
for the service-connected headache disability under 38 § 
C.F.R. 3.321(b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from the 
Pain Management Specialist identified by 
the Veteran on the Authorization and 
Consent form submitted in November 2008.  

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination to determine the current 
extent and severity of his service-
connected low back disability.  

The claims folder must be made available 
to the examiner for review as part of the 
examination.  All indicated test and 
studies should be undertaken.

Based on the examination and review of 
the record, the examiner is requested to:

a)  describe any loss of motion (flexion, 
extension and rotation) of the lumbar 
spine;

b)  report the presence of any muscle 
spasm and any abnormal alignment of the 
spine;

c)  determine whether the Veteran's 
lumbar spine exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to his service-connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost; 

d)  if neurological involvement is found, 
the examiner should identify the nerve(s) 
involved and indicate whether the degree 
of paralysis is complete or incomplete.  
The examiner should also note the 
presence of any intervertebral disc 
disease, and if so, describe the severity 
and whether and how often that condition 
has resulted in incapacitating episodes.  

Complete rationale for the opinions 
expressed should be provided.  

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address. I t should also 
be indicated whether any notice that was 
sent was returned as undeliverable. 

4.  Refer the Veteran's claim for 
increased rating for migraine headaches 
to the Director of Compensation and 
Pension Service pursuant to the 
provisions of 38 C.F.R. § 3.321(b) for 
consideration of whether extra-schedular 
ratings are warranted.  

5.  After completion of the foregoing, 
review the record and determine whether 
all required development has been 
accomplished.  If not, take corrective 
action.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




